Citation Nr: 1539304	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-16 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for service connected right knee patella tendonitis, status post realignment (right knee disability). 

2.  Entitlement to an increased rating for service connected left knee chondromalcia patella (left knee disability).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to February 28, 2011.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran had active duty service from November 1979 to November 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

These matters were previously before the Board in September 2014.  While the Board regrets the additional delay, the evidence obtained during the September 2014 remand warrants additional development. 

During the pendency of the appeal, an April 2015 rating decision granted the Veteran 40 percent ratings, respectively, for his right and left knee disabilities, effective November 26, 2013.  The April 2015 rating decision also granted service-connection for right and left knee instability and assigned each a 10 percent disability rating, effective October 23, 2007, and 20 percent ratings effective November 26, 2013.  As the April 2015 rating decision did not grant the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's increased rating claims remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (the Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of the appeal, a June 2012 rating decision granted the Veteran's claim for a TDIU effective February 28, 2011.  As the Veteran's increased rating claims predate February 28, 2011, in compliance with the Court's holding in Rice, and AB v. Brown, 6 Vet.  App. 35, 38 (1993), the issue of entitlement to a TDIU prior to February 28, 2011 is part and parcel of the increased rating claims and it is for appellate consideration.  

The issues of entitlement to service-connection for a neck disability, bilateral carpal tunnel syndrome, sleep apnea, an acquired psychological disorder, foot drop, and myofascial pain syndrome, entitlement for an increased rating for degenerative joint disease and degenerative disc disease of the lumbar spine and entitlement for specially adapted housing or a special home adaptation grant have been raised by the record in July 2013 and October 2014 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there is outstanding evidence pertinent to the Veteran's appeal.  Specifically, a January 2015 VA treatment record noted that a referral was made for an electric scooter and the Veteran was scheduled for a follow-up appointment in March 2015.  The most recent VA treatment records associated with the claims file are dated February 3, 2015.  Accordingly, the Board finds that there are outstanding VA treatment records that must be obtained prior to adjudicating the Veteran's claims.  

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old to adjudicate the Veteran's claim.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As noted above, in January 2015 the Veteran was refered for an electric scooter.  The February 2014 examination report noted that the Veteran required a walker for ambulation due, in part, to his service-connected knee disabilities.  Based on the foregoing, the Board finds that the Veteran's knee disabilities may have worsened since his last VA examination.  Accordingly, upon remand a contemporaneous VA examination is warranted to assess the current nature of the Veteran's service-connected knee disabilities.

With regard to the Veteran's TDIU claim, the evidence of record indicates that the Veteran may have been unable to maintain substantially gainful employment prior to February 28, 2011.  The record contains a Social Security Administration (SSA) determination indicating that the Veteran was found disabled effective June 19, 2010, secondary to his status post lumbar fusion and bilateral knee degenerative joint disease.  Additionally, a March 2010 VA Form 21-04192 indicated that the Veteran had missed 65 days of work due to surgery, medical appointments, and sick leave.  On various VA Forms 21-8940, the Veteran indicated that while he was still employed, due to his service-connected disabilities he had unable to work full time since April 13, 2009.  The Veteran also reported that he was not able to return to work after his August 2010 back surgery and was terminated on February 22, 2011 due to his inability to return to work.  The Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing that the Veteran can perform work that would produce sufficient income to be substantially gainful and not just marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  Thus, further development is necessary to determine whether the Veteran's employment prior February 28, 2011 was substantially gainful, as opposed to marginal, per the U.S. Department of Commerce, Bureau of the Census.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran dated from February 2015 to present.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  

3.  Request clarification from the Veteran's former employer.  Specifically, seek clarification as to whether the Veteran was employed full or part time, the nature of any employment accommodations made as the result of disability, the duration and nature of any extended absences, and whether those absences were paid or unpaid.  Ask the employer to report the total salary received for the years 2008 through 2013.  

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right and left knee disabilities.  The claims file and a copy of this remand must be made available to the examiner.  Any necessary tests and studies, to include range of motion testing, should be accomplished.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran's right and left knees experience functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected knee disabilities. 

Specifically, with regard to ranges of motion, the examiner must note any range of motion loss that is specifically attributable to pain; note any additional functional loss with repetition; discuss whether any functional loss is attributable to pain during flare-ups, and then quantify in degrees the motion loss during such flare-ups; note whether pain affects the normal working movement of the knee, including any decreased movement, strength, speed, or endurance; note any excess fatigability, incoordination, and pain on movement; and state whether pain could significantly limit functional ability during flare-ups or when either knee is used repeatedly over time.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
      MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

